
	
		III
		112th CONGRESS
		2d Session
		S. RES. 534
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Manchin submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Congratulating the Navy Dental Corps on its
		  100th anniversary.
	
	
		Whereas, on August 22, 1912, Congress passed an Act
			 recognizing Navy dentistry as a distinct branch among naval medical
			 professions;
		Whereas throughout history, the Navy Dental Corps has
			 supported the Navy by sustaining sailor and marine readiness and providing
			 routine and emergency dental care, ashore and afloat, in peace and in
			 war;
		Whereas the Navy Dental Corps works continuously to
			 improve the health of sailors, marines, and their families by supporting
			 individual and community prevention initiatives, good oral hygiene practices,
			 and treatment;
		Whereas the Navy Dental Corps endeavors to improve oral
			 health worldwide by participating in the spectrum of military combat,
			 peacekeeping, and humanitarian operations and exercises;
		Whereas the Navy Dental Corps, in collaboration with
			 national and international dental organizations, promotes dental
			 professionalism and quality of care;
		Whereas the Navy Dental Corps supports the mission of the
			 Federal dental research program and endorses improved dental technologies and
			 therapies through research and adherence to sound scientific principles;
			 and
		Whereas the Navy Dental Corps recognizes the importance of
			 continuing professional dental education, requiring and supporting specialty
			 dental education and postgraduate residencies and fellowships for its members:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Navy Dental Corps on its 100th anniversary;
			(2)commends the Navy
			 Dental Corps for working to sustain the dental readiness and the oral health of
			 a superb fighting force; and
			(3)recognizes the
			 thousands of dentists who have served in the Navy Dental Corps over the last
			 100 years, providing dental care to millions of members of the Armed Forces and
			 their families.
			
